COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
IN THE MATTER OF THE ESTATE                                     No. 08-15-00316-CV
OF MILDRED WHITE HARDING,                      §
DECEASED.                                                         Appeal from the
                                               §
                                                                Probate Court No. 1
                                               §
                                                              of El Paso County, Texas
                                               §
                                                               (TC# 2014-CPR02255)
                                               §

                               MEMORANDUM OPINION

       Appellants, Erik Garcia and IHS Acquisition No. 131, Inc. d/b/a Horizon Healthcare

Center at El Paso, have filed an unopposed motion to dismiss the appeal. See TEX.R.APP.P.

42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

the party incurring them.

                                           STEVEN L. HUGHES, Justice
December 16, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.